DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 12, 2022 has been entered. Claims 1-4, 6-7 and 9-10 remain pending in the application, and claims 5 and 8 have been canceled by Applicant. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 14, 2021.
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “directly connected”) is not recited in the rejected claim.  Applicant argues (on page 14 and 18 of Applicant’s Arguments) that the first and second adapter board of Yu are not “directly connected” to the power supply backplane. Examiner agrees. However, claim 1 states that the first and second adapter boards are “connected” as opposed to “directly connected”. Examiner explained (on page 13 of the Non-Final Action) that the second adapter board was connected to the power supply back plane through 31 in Yu. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant’s arguments are 
Allowable Subject Matter
Claim 1 would be allowable if the limitation, “a power supply backplane, connected to the first adapter board and the second adapter board” were to read “a power supply backplane, directly connected to the first adapter board and the second adapter board”. Examiner believes the above amendment would overcome the prior art of record. 
Yu discloses wherein the chassis body (1) is the 2U chassis body (see Paragraph [0040]), the power supply module (9) includes two stacked power supply units (Figure 1, two power modules 9 stacked vertically), the middle board (3) comprises: a first adapter board (see figure below) and a second adapter board (see figure below), respectively connected to the two power supply units (9) (see figure below); and a power supply backplane (32), connected to the first adapter board (see figure below) and the second adapter board (see figure below) (second adapter board connected to 32 through 31). 
However, Yu does not disclose where the first and second adapter boards are both directly coupled to the power backplane. 
Drawings
The drawings are objected to because amendments to Applicant’s drawings have labeled Figure 15 as “prior art”. Paragraphs [0028] and [0072] describe Fig. 15 as being a schematic drawing of the current invention, not prior art. Examiner recommends removing the “prior art” designation. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “wherein the plurality of pluggable functional modules:” is likely missing a transitional phrase. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Publication No. 2016/0041590) in view of Mullen (US Publication No. 2015/0181746), Zani (US Publication No. 2017/0027073), and Byrd (US Patent No. 5,528,460).
Regarding claim 1, Yu discloses a chassis, comprising: a chassis body (1), wherein the chassis body (1) is a 2U chassis body (Paragraph [0040], 1 being a 2U chassis) or a 4U chassis body; 
a hard disk module (2), installed in a front end area (Figure 5, 2 installed at right end of 1) of the chassis body (1); 
a power supply module (9), installed at one side of a rear end area (Figure 1, 9 installed opposite 2) of the chassis body (1); 
a controller module (Figure 4, comprised of 4/6 and 5/7), installed in a remaining rear end area (opposite 2) of the chassis body (1) except the power supply module (9, see Figure 3), in parallel with the power supply module (see Figures 1 and 3, 9, 4/6 and 5/7 installed on same rear plane), and including a plurality of pluggable functional modules (Figures 1 and 4, expander boards 4 and 5 having connection ports 47 and 57; 8 plugged into 6 and 7 through 31); and 
a middle board (connection module 3) connected with the power supply module (Paragraph [0038], 9 connected to 3), the hard disk module (Paragraph [0038], 2 connected to 3), and the control module (Paragraph [0038], 4/6 and 5/7 connected to 3), respectively, to realize an electrical connection between the power supply module (9), the hard disk module (2), and the control module (4/6 and 5/7) (see Paragraph [0038]); 
1) is the 2U chassis body (see Paragraph [0040]), the power supply module (9) includes two stacked power supply units (Figure 1, two power modules 9 stacked vertically), the middle board (3) comprises: a first adapter board (see figure below) and a second adapter board (see figure below), respectively connected to the two power supply units (9) (see figure below); a power supply backplane (32), connected to the first adapter board (see figure below) and the second adapter board (see figure below); and a connection backplane (31), respectively connected to the power supply backplane (32 connected to 31), the hard disk module (2 connected to 31 through 221), and the controller module (4/6 and 5/7 connected to 31 through 312 and 325);
wherein the plurality of pluggable functional modules includes: a CPU module (61 and 71), and a fan module (8) pluggably connected with a main board (6 and 7) in the controller module (4/6 and 5/7). 
Yu also discloses that the main boards (6 and 7) include PCI-E modules (Paragraph [0052], 7 and 6 including PCI-E cards), but does not explicitly disclose that the PCI-E modules are pluggably connected to the mainboard in the control module. Yu also does not disclose an M.2 interface module, dual in-line memory modules, or a battery backup module pluggably connected with a main board in the controller module. 
However, Mullen teaches dual in-line memory module (340) and an M.2 interface (330) pluggably connected (see Paragraph [0034]) to a main board (306) in the controller module (302); Zani teaches a PCI-E module (31) pluggably connected (Paragraph [00136], 51 pluggably connected to 31) to a mainboard (51); and Byrd teaches a battery backup module (25/27) 25 connected through 37/40 and 27 connected through 82/85) to a main board (30) in a controller module (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the PCI-e module of Yu to be pluggable connected to the main board as taught in Zani, and further combined the M.2 interface module and dual-inline memory modules of Mullen and battery backup module of Byrd with the controller of Yu. Modifying the PCI-e module would having increased the modularity of the controller, allowing the user to easily replace of upgrade the components. Combining the dual inline memory modules and M.2 interface would have increased the servers compatibility with newer, upgraded interfaces that take up less space with more storage capacity (Paragraph [0002] in Mullen), and allowed the server to operate if the power supply is interrupted (Background in Byrd). 


    PNG
    media_image1.png
    539
    647
    media_image1.png
    Greyscale

Regarding claim 2, Yu in view of Mullen, Zani, and Byrd teaches the chassis according to claim 1, and further teaches (in Yu) wherein the chassis body is the 2U chassis body (Paragraph [0040], 1 being a 2U chassis), and the controller module (4/6 and 5/7) includes two half-width controllers (4/6 and 5/7), a width of the controller (4/6 or 5/7) is half of a width of the remaining rear end area (Figure 1 and Paragraph [0019], horizontal width of 4/6 or 5/7 being half of horizontal width of chassis 1 minus power module 9), 
While Yu discloses that the hard disk module (2) includes a plurality of hard disk units (21), Yu does not explicitly disclose that the hard disk module includes 0 to 24 hard disk units arranged in the front end area of the chassis body (1). 
However, Zani teaches a 2U server (Paragraph [0110]) with a hard disk module (16) includes 0 to 24 hard disk units (Figure 3, 58) arranged in the front end area (14) of the chassis body (1).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the plurality of storage units in Yu as previously modified by Mullen, Zani, and Byrd in the manner and with the same number of hard disks as further taught in Zani. Doing so would have provided a high-performance design to the server of Yu that maximized the storage space within the 2U server, ensuring the server meets meet high storage requirements and is capable of implementing more functions (Paragraph [0005] in Zani).
Regarding claim 3, Yu in view of Mullen, Zani, and Byrd teaches the chassis according to claim 2, wherein the half-width controller (4/6 and 5/7 in Yu) comprises: the main board (6 and 7 in Yu); U-shaped housing side plates (side walls of bottom plate 63 and 73 in Yu), arranged on 6 and 7); the battery backup module (25/27 in Byrd) that provides power supply when power is off (Background in Byrd), an M.2 interface module (330 in Mullen), two PCI-E modules (Paragraph [0052], 7 and 6 including PCIE cards), and a plurality of dual-inline-memory modules (340 in Mullen), a CPU module (61 and 71 in Yu), and three fan modules (fan modules of 8). 
Regarding the rearrangement limitations of: the battery backup modules being “arranged at an end of the main board”; the M.2 interface modules being arranged “adjacent to the battery backup modules”; the PCI-E modules being arranged “in parallel with the battery backup module and the two M.2 interface modules”; and fan modules being “arranged in a middle of the main board”, such arrangements are considered an obvious matter of design choice and therefore not given patentable weight in view of the prior art unless the stated arrangement modifies the operation of the server chassis in the instant application (See MPEP § 2144.04(VI)(C)). 
Likewise, regarding the specific numerical limitations of: “two battery backup modules”; “two M.2 interface modules”; “two PCI-E modules”; and “three fan modules”, such numerical limitations are considered a mere duplication of parts, and therefore not given patentable weight in view of the prior art unless the specific numerical limitations in the instant application produce a new and unexpected result (See MPEP § 2144.04(VI)(B)).
Regarding claim 4, Yu in view of Mullen, Zani, and Byrd teaches the chassis according to claim 1, and further teaches (in Yu) wherein the chassis body is the 2U chassis body (Paragraph [0040], 1 being a 2U chassis). Zani further teaches wherein the hard disk module (16) includes 0 to 24 hard disk units (Figure 3, 58s) arranged in the front end area (14)   of the chassis body (1). 
Paragraph [0005] in Zani).
Yu in view of Mullen, Zani, and Byrd also teaches (in Yu) where the controller module includes two half width controllers (4/6 and 5/7, see Figure 4), where a width both controllers (4/6 and 5/7) is the width of the remaining rear end area (see Figure 1), but does not teach where the controller module includes a full-width controller with a width equal to a width of the remaining rear end area.
However, integrating the two half-width controllers of Yu as modified by Mullen, Zani, and Byrd to a single full width controller would have been obvious to one of ordinary skill in the art because the use of a one piece construction instead of the structure disclosed in Yu as modified by Mullen, Zani, and Byrd would be merely a matter of obvious engineering choice. See MPEP § 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Regarding claim 7, Yu in view of Mullen, Zani, and Byrd teaches the chassis according to claim 4, wherein the full-width controller (integrated half-width controllers of Yu) comprises: the main board (6 and 7 in Yu); U-shaped housing side plates (side walls of bottom plate 63 and 73 in Yu), arranged on both sides of the main board (6 and 7 in Yu); the battery backup module (25/27 in Byrd) that provides power supply when power is off (Background in Byrd), an M.2 330 in Mullen), two PCI-E modules (Paragraph [0052], 7 and 6 including PCIE cards), and a plurality of dual-inline-memory modules (340 in Mullen), a CPU module (61 and 71 in Yu), and three fan modules (8 in Yu). 
Regarding the rearrangement limitations of: the battery backup modules being “arranged at an end of the main board, in the middle of the end, [and] parallel with each other”; the M.2 interface modules being “arranged side by side under and disposed below the battery backup modules”; and the PCI-E modules being “arranged outside and parallel with the battery backup module”; fan modules being “arranged in a middle of the main board”, such arrangements are considered an obvious matter of design choice and therefore not given patentable weight in view of the prior art unless the stated arrangement modifies the operation of the server chassis in the instant application (See MPEP § 2144.04(VI)(C)). 
Likewise, regarding the specific numerical limitations of: “two battery backup modules”; “two M.2 interface modules”; “four PCI-E modules”; “two CPU modules” and “five fan modules”, such numerical limitations are considered a mere duplication of parts, and therefore not given patentable weight in view of the prior art unless the specific numerical limitations in the instant application produce a new and unexpected result (See MPEP § 2144.04(VI)(B)).
Regarding claim 9, Yu in view of Mullen, Zani, and Byrd teaches the chassis according to claim 1, wherein the chassis body (1) is a 2U chassis body (Paragraph [0040], 1 being a 2U chassis) and the controller module (4/6 and 5/7) includes two half-width controllers (4/6 and 5/7), a width of each of the controllers (4/6 and 5/7) is half of a width of the remaining rear end area (Figure 1 and Paragraph [0016] in Yu, 4/6 and 5/7 being full width of remaining area, and 4 and 5 being interchangeable). 

However, integrating the two half-width controllers of Yu as modified by Mullen, Zani, and Byrd to a single full width controller with a width equal to a width of the remaining rear end area, such that the 2U chassis body is configured to include the full-width controller would have been obvious to one of ordinary skill in the art because the use of a one piece construction instead of the structure disclosed in Yu as modified by Mullen, Zani, and Byrd would be merely a matter of obvious engineering choice. See MPEP § 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Likewise, regarding the limitation “wherein the size of the functional modules in the half-width controller is the same as that of the corresponding functional modules in the full-width controller”, because the integration of the two half-width controller would be the same size as the full width controller, the stated limitation the function modules be the same size is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original 
Regarding claim 10, Yu in view of Mullen, Zani, and Byrd teaches all features of the chassis according to claim 1, and further teaches (in Yu) an electronic device (Paragraphs [0005]-[0008], client computer), wherein the electronic device (client computer) applies the chassis (1) according to claim 1 (Paragraph [0006]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Publication No. 2016/0041590) in view of Mullen (US Publication No. 2015/0181746), Zani (US Publication No. 2017/0027073), Byrd (US Patent No. 5,528,460), and Ji (CN Publication No. 210428236).
Regarding claim 6, Yu in view of Mullen, Zani, and Byrd teaches the chassis according to claim 1, but does not teach wherein the chassis body is the 4U chassis body, the hard disk module includes two layers of stacked hard disk sub-modules arranged in the front end area of the chassis body, and the hard disk sub-modules include 0 to 48 hard disk units; and the controller module includes two layers of controller sub-modules installed in a remaining rear end area of the chassis body except the power supply module and in parallel with the power supply module, each of the controller sub-modules includes a full-width controller with a width equal to a width of the remaining rear end area.
However, Ji teaches stacking two 2U chassis to create a 4U chassis body (Page 4, second full paragraph), so as to create two layers of stacked hard drive sub-modules (see Figure 7, 2 in Ji corresponding to 2 in Yu) arranged in the front end area of the chassis body (1), and the hard disk sub-modules (units of 2) include 0 to 48 hard disk units (Figure 2, 48 total units of 2); and I/O module 3) includes two layers of controller sub-modules (Figure 4 showing two layers of the 3 where one layer of 3 is show in Figure 3) installed in a remaining rear end area (end opposite 5 and 2) of the chassis body (1) except the power supply module (4) (Figure 3, horizontal with of 3 equal to horizontal width of 1 minus horizontal with of 4) and in parallel with the power supply module (Figure 3 showing I/O module 3 in remaining space adjacent and parallel to power modules 4), each of the controller sub-modules (one layer of 3) includes a full-width controller (Figure 3 showing 3 in remaining space adjacent and to power modules 4) with a width equal to a width of the remaining rear end area (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the chassis body of Yu by stacking two 2U chassis as taught in Ji to create single 4U chassis body with two stacked hard disk sub modules and controller modules, and substituted the two stacked half width controllers of Yu for the full width controllers of Ji. Doing so would have increased storage capacity of the server system and simplified the installation and removal of the controller module, reducing the number of potential connectivity issues. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinrichs (US Publication No. 2017/0168975) teaches a 2U chassis with two half-width controllers and a power supply backplane and connection back plane. Cheng (US Patent No. 10,445,276) teaches a chassis with two half-width controllers and PCI-e slots. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841